Title: Richard Rush’s Proposal that Thomas Jefferson become Secretary of State, 24 May 1812
From: Rush, Richard
To: Ingersoll, Charles J.


          Washington May 24. 1812.
          I enclose you a paper for your perusal and perhaps amusement. I mentioned to you lately that I had a great plan in my head.—a fortnight or three weeks ago it started to my reveries that Mr Jefferson ought to be called out, like an old pater patria, in a crisis like the present, and not suffered to repose upon his mountain. At length I determined he should be secretary of state again, which so heated my brain that the thoughts of it kept me awake a good part of two nights, how I mean the thoughts of how such a thing could ever be brought about. At length I thought I hit upon the only practicable arrangement under all existing circumstances. Then to impart my plan was a new difficulty greater than all!—But, to impart it, I was resolved if it came at last to my marching into the white house itself with my proposals. At last I fell upon the plan which the enclosed paper will unfold to you, and which I sent to Mr Gallatin with an amusing note as its companion. Thus I sent in my plan. You will see that the sketch is made for the eye of all their excellencies, even the Dr himself if need be. Gallatin, as far as I can judge is tickled to the nines with the idea. He adores Jefferson.  What others may think I know not; it is at least a pretty fancy, and I think the President thinks so too, though not a word have I heard from him of course. Read it yourself and then to our friend Binns, but to no other soul, and send it back to me, and on no account let a hint of it escape you in any way, else these good gentlemen here might think me leaky. We will not argue the matter. I have probably anticipated in my reflections every objection you would make and still incline to think, admitting at the same time I have hardly yet cooled down from the enthusiasm of the first idea, they would be lost in the overruling ascendency of his name. I shall have, possibly, have done good at any rate to in exhibiting him once more as a publick man, which may be the means of causing him to be dragged out in some way or other, if not as I propose, in the progress and exigency of our publick affairs. To conclude—it is a little odd that I, who claim to be so retired, so falling back, at my onset here, should have begun in my later moon to with entirely new-modeling the cabinet!
        